            Case 1:21-cr-00204-BAH Document 65 Filed 08/02/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         )(
                                                  )(     Criminal No. 21-204-01 (BAH)
                        v.                        )(     Chief Judge Howell
                                                  )(     Status: September 24, 2021
        MATTHEW BLEDSOE                           )(


                      UNOPPOSED
  MOTION TO TEMPORARILY MODIFY CONDITIONS OF RELEASE
               TO PERMIT SPECIAL TRAVEL
     AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Matthew Bledsoe, by and through undersigned counsel,
and respectfully moves this Honorable Court to temporarily modify his conditions of release in
this case to permit him to travel to Orange Beach, Alabama from August 12 to August 16, 2021
for personal reasons and to Knoxville, Tennessee from August 18 to August 19, 2021 for work
purposes. In support of this motion, Mr. Bledsoe would show:
       1.       As has been discussed at earlier hearings and verified by the Pretrial Services
Agency (PSA), Mr. Bledsoe owns a moving company in Memphis, Tennessee. Most of Mr.
Bledsoe’s business is for moves that occur within the Memphis area. However, on occasion, Mr.
Bledsoe does do moves that are outside the area.
       2.       Currently, as a condition of his release in this case, Mr. Bledsoe is restricted to
travel within a 150-mile radius of Memphis, Tennessee without first notifying the Pretrial
Services Agency. Additionally, Mr. Bledsoe is also on GPS location monitoring with a 10:00
p.m. to 6:00 a.m. curfew.




                                                  1
            Case 1:21-cr-00204-BAH Document 65 Filed 08/02/21 Page 2 of 3




       3.       Previously, the Court had temporarily modified Mr. Bledsoe’s release conditions
to permit him to take his family for a short vacation to Orange Beach, Alabama from August 5 to
August 9, 2021. However, because of a dental situation involving one of his children, Mr.
Bledsoe has had to postpone the trip to Orange Beach to August 12 to August 16, 2021. The
plan now is for Mr. Bledsoe and his family to leave their home in Memphis early in the morning
on August 12 and travel to Orange Beach that same day. Mr. Bledsoe and his family will stay in
Orange Beach from August 12 to August 16 and will return to their home late on August 16. Mr.
Bledsoe is therefore asking the Court to keep his conditions of release in full force for August 5
to August 9, 2021 and to temporarily modify them for August 12 to August 16 so that he can
take his family to Orange Beach, Alabama.
       4.       Mr. Bledsoe has an upcoming moving job scheduled in which he will be moving a
household from the Memphis area to Knoxville, Tennessee. This move is to occur on August 18
to August 19, 2021. The plan is for Mr. Bledsoe to leave the Memphis area early in the morning
on August 18, begin moving the household in that same day, spend the night in Knoxville,
complete the move on August 19, and return to the Memphis area by the end of the day.
       5.       On August 2, 2021, undersigned counsel spoke by phone with Assistant United
States Attorney Mitra Jafary-Hariri and explained to her the substance of this motion. Ms.
Jafary-Hariri graciously indicated that the government does not oppose this motion by Mr.
Bledsoe to temporarily modify his conditions of release in this case to permit him to travel to
Orange Beach, Alabama from August 12 through August 16, 2021 and to Knoxville, Tennessee
from August 18 to August 19, 2021.
       6.       Conditions of release can be modified by a judicial officer at any time. 18 U.S.C.
§ 3142(c)(3).




                                                 2
         Case 1:21-cr-00204-BAH Document 65 Filed 08/02/21 Page 3 of 3




       WHEREFORE, the defendant, Matthew Bledsoe, moves this Honorable Court to
temporarily modify his conditions of release in this case to permit him to travel to Orange Beach,
Alabama from August 12 to August 16, 2021 and to Knoxville, Tennessee from August 18 to
August 19, 2021.


                                                    Respectfully submitted,

                                                    ____/s/____________
                                                    Jerry Ray Smith, Jr.
                                                    D.C. Bar No. 448699
                                                    Counsel for Matthew Bledsoe
                                                    717 D Street, N.W.
                                                    Suite 310
                                                    Washington, DC 20004
                                                    E-mail: jerryraysmith@verizon.net
                                                    Phone: (202) 347-6101




                                                3
